Citation Nr: 1811691	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2015, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's file.

In May 2017, the Board remanded the above-listed issues for additional development.  That development having been completed to the extent possible, the matter is again before the Board for further appellate review.  In December 2017, after the most recent supplemental statement of the case, the Veteran's representative submitted her VA treatment records for consideration, along with a waiver of RO consideration. 


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD manifested as anxiety, chronic sleep impairment, disturbances of motivation and mood, irritable behavior and angry outbursts, hypervigilance, persistent and exaggerated negative beliefs, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including a work or a work like setting.

2.  The preponderance of the evidence shows the Veteran's service-connected disability does not render her unable to secure or follow substantially gainful employment, consistent with her education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 50 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of her hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.
The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130) were initially provided in the March 2013 statement of the case.  Since she has had adequate notice of the pertinent laws, they will not be repeated here.

PTSD

The Veteran claims that her PTSD is more severe than what is reflected by her current 50 percent rating.  Specifically, she claims that her PTSD manifests as withdrawal from social and occupational activities, irritability, anger, sleep disturbance, depression, anxiety, and frequent panic attacks.

To warrant a higher, 70 percent rating, the Veteran's PTSD would have to manifest as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

After a full review of the record, the Board finds that entitlement to an increased rating greater than 50 percent for the Veteran's PTSD is not warranted.

The Veteran was afforded a VA examination to assess the severity of her PTSD in August 2011.  She reported that her marital relationship was distant and associated the distance with her PTSD avoidance symptoms.  The Veteran reported being close with other family members, but had isolated herself from all of her close friends.  She claimed she was not as outgoing, had problems concentrating, isolated herself, and experienced outbursts of anger.  The Veteran asserted that she was irritable and struggled to get along with coworkers, causing her to refrain from seeking work.  The examiner concluded that the Veteran's level of occupational and social impairment was best described as occupational and social impairment with reduced reliability and productivity.  The Veteran's PTSD symptoms manifested as anxiety, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner opined that her PTSD was her primary disabling disorder with all of her disability associated with that disorder; her panic disorder was secondary to her primary disabling PTSD.

In December 2011, the Veteran underwent a private psychiatric evaluation.  The examiner noted that the Veteran attempted to avoid thoughts, feelings or conversations associated with the traumatic memories, she also avoided activities, places, or people that might arouse recollections of what happened.  She felt like she was never going to have a normal life.  She reported arousal problems with flat line emotions, derealization where she felt like she was watching a movie, sleep disturbance, anger difficulty, and concentration problems.  The Veteran reported she constantly felt depressed, spent most of her time in bed, and experienced paranoia and isolated hallucinations.  She endorsed anger problems, lack of patience, a past history of assaulting others, obsessive thoughts about death, unwanted thoughts about leaving her husband and family, compulsive behaviors, paranoid attitudes of distrust, isolated auditory hallucinations of voices telling her she was useless and was going to die, and vivid dreams.

The examiner noted the Veteran was easily confused during the evaluation.  She also demonstrated some recall deficit and felt alienated from others.  Her general fund of information was average, her judgment tended to be average and insight was fair.  The Veteran was well oriented to time, place, and person.  Her memory was broadly intact, although spotty and inexact for specifics, and her associations were relevant, but her stream of thought was slightly scattered with episodes of derailment.  The examiner opined that the Veteran had become more disaffiliated since the onset of her PTSD symptomatology, and her progressive downhill course had begun to take on a vegetative quality, in which the Veteran stayed in her room most of the time, felt slowed down and sluggish, and was more detached from her family.

VA treatment records indicate the Veteran has sought treatment through a VA psychiatrist for several years.  Her affect ranged from blunted to broad; her mood ranged from depressed and anxious to euthymic.  She was always groomed and dressed appropriately, her speech was fluent without significant latency of response, her thought processes were logical without derailing, and her insight and judgment were fair.  She occasionally reported visual hallucinations when she was sleep deprived, but otherwise denied experiencing hallucinations or delusions.  The Veteran occasionally endorsed vague thoughts of suicide, but never had a plan or intention and often stated she would never commit suicide because of her religious beliefs and family.  She frequently reported that she isolated herself by staying in her room, but occasionally went to church and maintained a relationship with her family.  Increases in stress, depression, and anxiety were often brought on by outside forces, such as the death of her father in September 2010 and a fight with her husband in May 2015.  She consistently reported frequent panic attacks two to three times a week.  The Veteran's GAF scores ranged from 46 to 50.

A VA treatment record dated June 2015 noted that the Veteran was in great distress following an argument with her husband.  It was recommended that she consider hospitalization because she endorsed having suicidal thoughts three weeks prior, but she declined both hospitalization and a full psychiatric evaluation.  An August 2015 VA treatment record noted that the Veteran may have short term memory deficits, but an October 2015 record noted her memory was intact.

VA treatment records frequently note that although the Veteran sought medication through a VA psychiatrist, she consistently declined therapy.

During her November 2015 Board hearing, she testified that she could not concentrate well, was forgetful, had panic attacks two to three times a day, and only spoke to her mother, but would isolate from her as well.  She reported that small things would bother her and send her into a depressive episode with feelings of worthlessness, hopelessness, and thoughts of suicide.  She claimed she was able to care for herself and her appearance, although she would forget to pay bills and she had stopped grocery shopping and cooking.

The Veteran was afforded a VA examination to evaluate the current severity of her PTSD in October 2016.  The examiner noted the Veteran had a history of alcohol use, which was in part an attempt to manage or ameliorate her symptoms of PTSD; while alcohol may have provided temporary relief, it may also have exacerbated or maintained some of her symptoms.  As the Veteran's PTSD and alcohol abuse disorder were mutually aggravating, it was not possible to differentiate the etiology of all the symptoms without speculation.  The Veteran reported feeling disconnected from her family, a preference of being alone, and that she had no friends.  She reported occasionally going to church, but denied participation in any social organizations.  The Veteran claimed she got into arguments at work and had trouble getting along with her coworkers.  She reported a vague feeling of anxiety, a remote history of assaulting her daughter four years prior, sleep disturbance, nightmares, intrusive thoughts of the traumatic event, and that certain smells and sounds triggered her symptoms.  Her last thoughts of suicide were in approximately January 2016, but she did not act on them.  She denied current suicidal or homicidal ideation during the examination.

The examiner noted the Veteran's PTSD symptoms manifested as anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including a work or worklike environment.

Physical examination reflected that the Veteran was neatly and casually dressed, she was cooperative, made good eye contact, was fully oriented, her speech was clear, mood was tense and somewhat depressed, affective expression was controlled and constricted, her thought content was relevant with adequate detail, concentration and memory were adequate, and her insight and judgment were intact.  There was no evidence noted of perceptual disturbance, hallucinations, or thought disorder.

The Board finds the Veteran's symptoms equate more approximately to a rating of 50 percent disabling for the entire period on appeal.  Her PTSD manifested as sleep disturbance, restricted affect, depression, frequent panic attacks, no homicidal ideation, no obsessive or compulsive thoughts or behaviors, irritability and anger without unprovoked violence, and difficulty in establishing and maintaining effective work and social relationships.  Despite having marital trouble, she maintained her marriage for over 20 years, reported good relationships with her daughters and mother, and attended church at times.  The Veteran did not neglect her personal appearance or hygiene.

The Board does not find the December 2011 private psychiatric evaluation to be an accurate representation of the Veteran's PTSD throughout the period on appeal.  None of her other medical records reflect that she reported obsessive thoughts, compulsive behavior, auditory hallucinations, or paranoid attitudes, or symptoms comparable with such.  Her VA psychiatrist did not ever note confusion, derailed speech patterns, slowed psychomotor activity, or vague self presentation.

Although the Veteran reported assaulting her daughter to the October 2016 VA examiner, her VA treatment records do not contain any reports of episodes of violence during the period on appeal.  Additionally, the Veteran endorsed only vague thoughts of suicide, with one episode of suicidal ideation with intent to commit suicide in May 2015 following a fight with her husband.  Finally, the Veteran reported experiencing panic attacks ranging from two to three times a week to two to three times a day.  However, these reports do not constitute "near continuous" panic attacks for purposes of a higher, 70 percent, rating.

The Board notes that both the August 2011 and October 2016 VA examinations reflected that the Veteran demonstrated difficulty in adapting to stressful circumstances including a work or worklike environment.  However, this symptom alone is not sufficient to warrant a greater rating of 70 percent disabled.  The Veteran demonstrated no other symptoms to approximate a 70 percent rating.

Accordingly, the Veteran's symptoms most closely approximate the criteria for a 50 percent disability rating.  As such, entitlement to an increased rating greater than 50 percent for the Veteran's PTSD is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran contends that her service-connected PTSD makes her totally unemployable.  VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  At the time of her appeal, the Veteran was service-connected for PTSD at 50 percent disabling.  Her disability does not meet the criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU.

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b) (2016).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Board will consider whether the Veteran's service-connected disability makes her unable to secure or follow a substantially gainful occupation, such that referral for extra-schedular consideration is warranted.

The Board acknowledges that the Social Security Administration (SSA) found the Veteran to be disabled due to a combination of her physical disabilities and service-connected PTSD.  However, SSA benefits are predicated upon different laws and regulations than the VA TDIU benefit.  For VA purposes, the critical question is whether the Veteran is unemployable solely due to her service-connected condition.  She is not service connected for any physical disability that SSA considered when determining she is unemployable.

During her August 2011 VA examination, the Veteran reported that she no longer worked in part due to her physical disabilities, but also because her PTSD symptoms made it difficult to get along with coworkers.  The December 2011 private psychiatric evaluation report noted that she left her last job "stressed out" and reported interpersonal problems, and that she left her job because of emotional or behavioral factors.

SSA records reflect that she was employed as a manager of a restaurant from November 2000 through February 2001, a rural postal carrier for the United States Postal Service from October 2004 through December 2008, and a customer service representative from January 2009 through July 2009.  The Veteran reported these positions on her VA TDIU claim form, as well, although the dates differed somewhat. 

On her July 2017 Application for Increased Compensation Based on Unemployability, the Veteran reported completing four years of high school and no subsequent education or training.

In February 2010, the Veteran underwent an evaluation in connection with her claim for SSA disability benefits.  The examiner noted that her mental allegations were considered partially credible; however her activities of daily living reflected that her limitations were primarily due to physical problems.  The examination report noted that the Veteran may have some difficulty with sustained concentration and persistence due to depression and PTSD, so she may not be able to do detailed tasks.  However, the examiner found that she was able to sustain attention for simple tasks for two hours at a time.  The report further noted that due to irritability and some PTSD symptoms, the Veteran may not tolerate extensive interpersonal interaction, but could tolerate a low social setting.  The examiner found that the Veteran was able to understand and remember simple instructions, accept directions from a supervisor, and maintain adequate relationships with coworkers in work settings with no demand for extensive social interaction.  The examiner concluded that the Veteran would have some difficulty adapting to change, but would be able to function with a stable work assignment and was capable of simple routine repetitive tasks in a low-stress setting with limited social interactions.  It was determined that, based on this examination, she was not disabled.

During her October 2016 VA examination, the Veteran reported that when she did work, she experienced interpersonal problems and often got into arguments with her coworkers.
The Board finds that the Veteran's PTSD alone does not make her unable to secure or follow a substantially gainful occupation.  There is no indication in the record that her PTSD, on its own, precludes her from participating in any kind of work.  Notably, her February 2010 SSA evaluation found that, although her PTSD symptoms would cause difficulty at work, she was not disabled and completely unable to work as a result of her PTSD. There is no medical opinion suggesting otherwise.  Therefore, there is no basis to refer the TDIU claim for extra-schedular consideration.


ORDER

Entitlement to an increased rating greater than 50 percent for service-connected PTSD is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


